DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-10, 23-27, and 29-32 are pending in response to the Amendment to the Claims and Remarks filed 04/28/2021.  Claims 11-22 and 28 have been cancelled and are not considered at this time. Claims 31-32 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 23-27 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claims 1 and 31-32 are directed to a method including steps of: generating an initial patient care plan comprising sequence of goals for the patient and initial patient actions to achieve the sequence of goals, based on an analysis of the demographic and medical information; performing lifestyle inference analysis of the lifestyle information 
The abstract idea is not integrated into a practical application. First, the claims recite additional limitations of obtaining data via a communication interface and outputting the personalized patient care plan to a patient computing device. Those limitations pertain to data gathering and outputting, which is insignificant extra-solution activity that does not integrate the abstract idea into a practical application, as those limitations do not impose limits on practicing the abstract idea. The recitation of a data processing system comprising processor with memory, the care plan creation/update engine and the data analysis engine to generate the care plan and analyze data as well as to automatically perform the modifying step by executing the computer rules using the care plan creation/update engine is recited at a high level, such that it amounts to no more than mere instructions to apply the abstract idea using generic computer elements. The use of these computer elements to automatically generate and modify a plan, which are directed 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, applying an exception using a generic computer component are mere instructions to apply the exception which cannot provide an inventive concept. Claim 31 recites a computer program product comprising computer readable storage medium with a computer readable program stored therein to implement the method.  Claim 32 recites an apparatus comprising a processor and memory to implement the method.  These elements including the computer readable storage medium, computer readable program, processor and memory amount to general purpose computer components.  The specification describes the computer program product comprising computer readable storage medium as a tangible device such as a portable computer diskette, hard disk, etc. which stores instructions for carrying out the operations of the invention which may be conventional procedural programming (Specification [0057, 0059]). The specification describes the method of the invention which is executed by a processor is embodied as provided to a processor of a general purpose computer ([0061]) and the network interface as any type of network communications device ([0072]) which supports a well-understood, routine and conventional computer. The obtaining and outputting data steps are well-understood, routine e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). For those reasons, the claim is not patent eligible.
Claims 2-10, 23-27, and 29-30 are rejected under the above analysis, as they too contain the abstract idea of the independent claim.  The dependent claims add limitations for consideration.  For example, Claim 2 includes categorizing the patient and modifying goals based on the categorizing which is directed to certain methods of organizing human activity similar to the independent claim.  Claim 3 includes scheduling a patient action which is directed to certain methods of organizing human activity as managing personal behavior. Claim 22 includes monitoring performance of patient actions which is directed to certain methods of organizing human activity such as managing personal behavior including interactions between people.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  The claims include additional elements similar to those of the independent claims including the use of computer elements to automatically execute the steps of the abstract idea, which amounts to mere instructions to apply the exception because they add a general purpose computer after the fact to an abstract idea which invokes computers as a tool to perform the process.  Therefore, the claims are directed to an abstract idea.
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-10, 23-27 and 29-32 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, see Pages 12-20, “Rejection under 35 U.S.C. §101”, filed 04/28/2021 with respect to claims 1-10, 23-27 and 29-32 have been fully considered but they are not persuasive.  
Applicant argues that the claims do not contain elements which fall into the grouping of certain methods of organizing human activity or a mental process because the independent claims recite actual automatic monitoring being performed by the automated assessor computing system. Examiner respectfully disagrees.  As per the rejection above, monitoring 
Applicant further argues that the claims are directed to activities that are performed by a data processing system, which is not analogous to following rules or instructions.  Examiner respectfully disagrees that performing activities using a data processing system precludes the activities from falling into the abstract grouping of certain methods of organizing human activity including managing personal behavior and following rules or instructions.  The claims include the generation of a healthcare plan which includes patient actions and monitoring actions.  A person carrying out monitoring actions includes activity by a person which is personal interactions with the patient and also following rules and instructions because the personalized patient care plan is followed which includes the corresponding monitoring action which a person should carry out to monitor the patient action.  The elements, which are directed to an abstract idea, being executed by the data processing system amounts to applying the abstract idea to general purpose computer components which amounts to mere instructions to apply the exception.  As discussed above, applying the abstract idea to a general purpose computer does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant argues that the steps of performing lifestyle inference analysis, generating monitoring actions and controlling monitoring actions are activities are not described as being carried out by a person and are thus not directed to an abstract idea.  Examiner respectfully 
Applicant argues the previous rejection and response which includes the step of controlling automatic monitoring of the patient.  However, Examiner notes that the amended claims no longer include this claim limitation.  Therefore, the arguments regarding controlling automatic monitoring of the patient are moot and do not apply to the current rejection. 
Applicant argues that the claims are not directed to an abstract idea because the claims do not merely recite the generation of a personalized patient care plan which includes a patient action and corresponding monitoring action, but recite a specific sequence of activities performed by various components of a data processing system.  Applicant further argues that the activities of the claims as claimed would be performed in a different manner by a person because a person cannot automatically generate an initial patient care plan, automatically modify the care plan based on computer executed rules executed by a processor.  Examiner notes that a person following the set of rules in the present claims can generate an initial care 
Applicant argues that the claims are not abstract because the claimed invention is an improved computer tool/improved computer tool methodology to generate a personalized patient care plan and that the operations of the claims can only be performed by a specifically configured computing tool.  Examiner respectfully disagrees that the invention provides an improvement to the computer.  As described in the rejection above, generating a personalized patient care plan is the abstract idea itself.  An improvement to the method of generating a personalized patient care plan is an improvement to the abstract idea and not to the computer or a computer tool.  The specification describes the invention as implemented by computer 
Applicant argues that the dependent claims recite features that are patent eligible.  Examiner respectfully disagrees.  The dependent claims are addressed in the rejection above.  The limitations recite an abstract idea and similarly to the independent claims, do not recite additional limitations which integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Specifically, Applicant argues regarding the limitations of Claim 23 including modifying a goal of the personalized patient care plan to replace an associated patient action with at least one replacement patient action more likely to be performed.  Applicant argues that this modification is based on the results of the automated monitoring such that the computing systems are affecting the operation of each other in an automated manner which cannot be performed by a person.  Examiner notes that similar to the responses above, this limitation being carried out or executed by a computing system does not place the claim into eligible subject matter.  When one determines that the patient did not perform an action, making a modification to the care plan where that modification is a replacement of an activity which is more likely to be performed, is directed to the abstract idea itself.  Receiving the monitoring results from a computing component and using a computing component to make the modification amounts to mere instructions to apply the exception, similar to the limitations of the independent claims.  Using information received from a computing system to carry out steps of the abstract idea amounts to mere data gathering, which 
Applicant argues that the Office has not considered the arguments with respect to Claim 22.  Examiner notes that Claim 22 has been cancelled and is no longer considered at this time.  Examiner also notes that any elements from cancelled claim 22 which are included in the independent claims have been properly addressed in the rejection above with regard to the independent claims.
Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626